—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Richmond County (Clark, J.), dated September 8, 1998, which, upon a fact-finding order of the same court, dated July 31, 1998, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crime of sodomy in the first degree (two counts), adjudged him to be a juvenile delinquent, and placed him on probation for 18 months. The appeal brings up for review the fact-finding order dated July 31, 1998.
*314Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed the acts with which he was charged. Moreover, upon the exercise of our factual review power, we are satisfied that the Family Court’s findings of fact were not against the weight of the credible evidence (see, Family Ct Act § 342.2 [2]).
The Family Court properly found that the victim, who was six years old at the time of trial, could be sworn as a witness. The thorough voir dire revealed that he was aware of a moral duty to tell the truth and the adverse consequences of failing to do so (see, People v Schultz, 168 AD2d 468). S. Miller, J. P., Altman, Schmidt and Smith, JJ., concur.